Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
March 26, 2020.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-20-00212-CR



                    IN RE ZACHARIAH HARVEY, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                174th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1311763

                          MEMORANDUM OPINION

      On March 16, 2020, relator Zachariah Harvey filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Hazel B. Jones,
presiding judge of the 174th District Court of Harris County, to rule on a “Notice of
Adjudicated Facts Texas Rule of Evidence 201”, which relator alleges he filed on
December 2, 2019.
        Our court affirmed relator’s conviction for murder in 2014. Harvey v. State,
No. 14-13-00774-CR, 2014 WL 4202519 (Tex. App.—Houston [14th Dist.] Aug.
26, 2014, no pet.) (mem. op.). Relator contends that he has filed an application for a
writ of habeas corpus. See In re Harvey, No. WR-83,330-04, 2018 WL 1940352, at
*1 (Tex. Crim. App. Apr. 25, 2018) (order, not designated for publication).

        We have no jurisdiction to grant the relief with respect to a pending article
11.07 writ. See Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117–
18 (Tex. Crim. App. 2013) (indicating that the Texas Court of Criminal Appeals has
exclusive jurisdiction when an article 11.07 application is pending). We have no
authority to issue writs of mandamus in criminal law matters pertaining to
proceedings under article 11.07. In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—
Houston [1st Dist.] 2001, orig. proceeding). Because relator’s petition appears to
pertain to his application for a writ of habeas corpus, we dismiss his petition for lack
of jurisdiction.1




                                                 PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b).


        1
           In any event, as the party seeking relief, relator has the burden of providing this court with a
sufficient record to establish relator’s right to mandamus relief. See Lizcano v. Chatham, 416 S.W.3d 862,
863 (Tex. Crim. App. 2011) (orig. proceeding) (Alcala, J. concurring); Tex. R. App. P. 52.7(a)(1) (relator
must file with petition “a certified or sworn copy of every document that is material to the relator’s claim
for relief and that was filed in any underlying proceeding”). Relator has not provided this court with any
record, much less one showing that he is entitled to relief.


                                                     2